DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/30/2019 was filed on or with the mailing date of the acknowledgement receipt on August 30, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because they have not been submitted with black ink ("India ink, or its equivalent that secures solid black lines", see MPEP 608.02 and 37 C.F.R. 1.84 (a) (1)), as is required.  This is especially evident when compared with the figures submitted on September 14, 2016 in parent application No. 15/265,335, which were not objected to because they were submitted with solid black lines. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is drawn to the non-elected invention of the parent application, which was drawn to a control method, and does not summarize the claimed invention, which is a refrigerator having a controller configured to perform method steps.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In particular, as best understood by the examiner, the disclosed and claimed elements which permit the temperatures in the refrigerator and freezer compartments to be controlled include the controller, which is recited as separate from and additional to both compressors, the rest of the refrigeration cycles for the respective compartments, which are recited in dependent claims 9 (which recited refrigerator and freezer compartment evaporators) and 19 (which recites that each compressor is a component of a respective refrigeration cycle), while the fans which are used to blow air into the compartments are recited in claim 20.
Because the other components which permit the compressors to affect the temperatures of the refrigerator and freezer compartments are recited separately from the compressors, it is unclear what is intended to be encompassed by the recitation that the compressors are “configured to provide first air to the refrigerator compartment” and “configured to provide second air to the freezer compartment”.

Regarding claims 1 and 11, it is unclear whether or not the controller includes a temperature sensor or sensors.
Claim 1 recites that the controller is configured to “determine whether the temperature in the refrigerator compartment is less than or equal to a first reference temperature”. As best understood by the examiner from the disclosure, this is done by comparing a sensed temperature to the reference temperature. For the controller to be configured to perform this action, it must include the temperature sensor; because the way the controller is configured is considered to be structural, claim 1 does not 
Regarding claim 6, it is unclear what is intended to be encompassed by the limitation “wherein the driving frequency of the refrigerator compartment compressor corresponds to a capacity of the refrigeration compartment compressor”.
As best understood by the examiner, even for a compressor which is only designed to operate at a fixed speed, the driving frequency still inherently corresponds to the operating capacity. 
For the purpose of examination, “the driving frequency of the refrigerator compartment compressor corresponds to a capacity of the refrigerator compartment compressor” will be interpreted as “the refrigerator compartment compressor is configured to be driven at more than one speed, with each speed corresponding to a capacity of the refrigerator compartment compressor.”
Additionally, because there is inherently a single full capacity of the refrigerator compartment compressor, and the use of “a full capacity” implies that more than one full capacity is possible, “less than a full capacity” will be interpreted as “less than the full capacity”.

Regarding claim 7, it is unclear what is intended to be encompassed by the limitation “wherein the controller is configured to: alternate, according to the driving frequency, operating the refrigerator compartment compressor and stopping the operation of the refrigerator compartment compressor”.
In particular, the only use of the word “alternate” or any word having the same root in the originally filed specification is in paragraph [0041], which states that “the refrigerator compartment refrigeration cycle 40 and the freezer compartment refrigeration cycle 50 may be independently driven by the controller 30 and may be configured to be alternately continuously operated, thereby efficiently cooling the inside of the refrigerator 1”.

Regarding claim 9, similar to claims 1 and 3, it is unclear what it means, structurally, for the freezer compartment evaporator to be “configured to supply the second air to cool the freezer compartment”, and the refrigerator compartment evaporator to be “configured to supply the first air to cool the refrigerator compartment”, when the compressors are already recited to be configured to supply the first air to the refrigerator compartment and the second air to the freezer compartment, and the elements which cause the motion of the air are the fans, which have not been recited.
Claim 11 recites the limitation "control the operation of the freezer compartment" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
In particular, there is no previous “operation of the freezer compartment” to refer back to, and the freezer compartment has not been recited in a way that indicates it operates, instead of the freezer compartment compressor operating. 
Claim 11 recites the limitation "the driving frequency of the refrigerator compartment" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
In particular, there is no “driving frequency” of the refrigerator compartment. As best understood by the examiner, it appears this may be intended to refer to the driving frequency of the refrigerator compartment compressor. 


Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The art made of record and not relied upon is considered pertinent to applicant's disclosure. Yoo et al (US Patent No. 9,366,246) discloses staggering the starting times of compressors in a refrigerator, such that they do not affect the suction and discharge pressures of each other. Kim et al (US Patent No. 10,429,112) discloses a reduced operation rate of a refrigerator compartment compressor in response to the freezer compartment compressor having failed to get the freezer compartment down to temperature, but is not prior art. Nosaka (US Patent Application Publication No. 2003/0213255) discloses staging compressors for parallel loops cooling the same space to permit minimized energy use, but does not control one using information from the space the other compressor is dedicated to cooling. Hausmann et al (US Patent Application Publication No. 2010/0083688) discloses staggering the relative timing of compressors in a fridge, but does not disclose one to be controlled in response to the temperature of the space conditioned by another. Wang et al (US Patent Application Publication No. 2011/0072836) discloses a refrigerator having two complete refrigeration circuits, but they are “cascade” (also called thermally in series), in that one removes heat from the space being refrigerated, and the other removes heat from the first loop. Rockenfeller et al (US Patent Application Publication no. 2011/0302939) discloses a refrigerator with separate compressors and loops for each of the refrigerator 

the configuration of a controller to drive the freezer compartment compressor in response to the temperature of the refrigerator compartment being sufficiently low, in a refrigerator having dedicated compressors for maintaining the temperature of each of the refrigerator and freezer compartments, is neither suggested nor disclosed by the prior art of record.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS K COX whose telephone number is (571)270-5530.  The examiner can normally be reached on 12:00-8:00 M-S.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-272-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/LARRY L FURDGE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
/ALEXIS K. COX/
Examiner
Art Unit 3763



/A.K.C/Examiner, Art Unit 3763